DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 requires the surface of the glass substrate “has a leach-out layer of greater than 0 nm and 5 nm or less.”  Applicant’s specification discloses that the leach-out layer causes the problem of color tone unevenness, and that the problem is solved by the cover glass having no leach-out layer [0008-0009].  Additionally, the specification discloses the claimed expression (1) is satisfied because no leach-out layer is present on the glass substrate [0012-0015].  The specification further discloses that the leach-out layer is removed [0070-0080].  As such, while Applicant’s specification does disclose a leach-out layer may be formed during the process of making the claimed glass, the specification does not support a final product as claimed wherein the leach-out layer is still present because the leach-out layer is removed prior to forming an antireflection film [0058-0059].
Additionally, claim 1 now requires that the leach-out layer has a degree of ion exchange that is greater than 25%.  Applicant’s specification states that the surface of the cover glass has a degree of ion exchange of 1% or more and 25% or less, see page 3.  The specification also states that the cover glass has a degree of ion exchange of desirably 25% or less [0017].  Values for the degree of ion exchange are also found in Applicant’s Tables 1 & 2 with only comparative examples having a value above 25%.  
Claims 2-20 are rejected for depending from claim 1.
Regarding claims 18 and 20, as discussed above, there does not appear to be support for the degree of ion exchange in the leach out layer, see Applicant’s specification Examples and [0017].
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires a bulk part of the glass has a degree of ion exchange of 1% or more and 25% or less.  It is unclear how the bulk part of the glass can have a degree of ion exchange given the degree of ion exchange is measured at the surface of the glass where the ion exchange takes place, see Applicant’s specification “Degree of Ion Exchange.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2012/0218640) in view of Koch et al. (US 2014/0335335) and Amin et al. (US 2009/0197048).
  Regarding claims 1, 9-11, 17, 18 and 20, Gollier discloses a glass article for display applications wherein the glass has an anti-glare surface and an antireflective layer disposed over the antiglare surface, see abstract and [0020].  The reference further discloses the antiglare surface as roughened using chemical etching and/or mechanical processes with a total RMS roughness in a range from 60 nm to about 600 nm, which corresponds to a convex and concave shape formed by an antiglare treatment [0019-0021].  Additionally, the reference discloses the glass as soda lime glass or as aluminosilicate glass [0058].
The reference, however, fails to disclose the claimed expression.
Koch discloses articles for display cover glass applications having scratch-resistance and retained optical properties wherein the article includes an optical film structure and exhibits 85% or more average light transmittance over the visible spectrum [0002].  The optical film structure may include one or more layers that impart 
 It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass article of Gollier to have the transmittance and/or reflectance coordinates of Koch in order to provide a neutral or colorless reflectance color tone when the article is viewed at an angle other than normal incidence from the front face, see Koch [0095].
Neither reference, however, discloses the claimed leach-out layer.  Additionally, the references fail to disclose an antifouling film disposed on the antireflection film wherein the contact angle of water is 90° or larger.
Amin discloses a glass article comprising an anti-reflective coating applied to the surface of a chemically strengthened glass wherein the chemically strengthened glass is acid treated prior to the placement of the antireflective coating and wherein the glass has an exterior amphiphobic coating such that wetting of the surface by water and oils is minimized, see abstract & [0014].  The reference further discloses that a glass strengthened by ion-exchange has a surface that is rich in K ions, which limits the active 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the display glass of Gollier to have the amphiphobic coating of Amin in order to minimize fingerprints and allow for ease of fingerprint removal; see Gollier [0009].  Additionally, it would have been obvious to one of ordinary skill in the art to acid treat the surface of Gollier (form a leach-out layer of 50 nm or less) in order to enhance adhesion of the amphiphobic coating to the glass surface; see Gollier [0052] & Amin [0065, 0073 & 0074].
Regarding the degree of ion exchange, Koch discloses the glass substrate as strengthened by ion-exchange wherein the glass is an aluminosilicate [0008 & 0106].  Although the reference does not specifically disclose the degree of ion exchange, the reference does disclose that by controlling the surface compressive stress and the compressive depth of layer, the strengthened glass can have greater strain-to-failure than non-strengthened glass [0111].  As such, it would have been obvious to one of 
Regarding claim 2, given Koch discloses the distance from a reference point is less than about 2, the greatest difference between a maximum point and a minimum point for the a* and b* coordinates can be 4 [0007].  For example a point on the surface of Koch could have the coordinates a*=2, b*=2, and another point could have the coordinates of a*=-2, b*=-2 as the maximum and minimum points that would have a difference of less than about 2 from the reference point.  As such, taking the difference between the maximum and minimum a*- and b*-values would satisfy expression (1), which means the points determined by claim 2 would also satisfy expression (1).  Note that while the references do not specifically disclose the size (area) of the glass, a change in size is generally recognized within the level of ordinary skill in the art; see MPEP 2144.04 IV.  
Regarding claims 4 and 5, while Gollier discloses the glass as chemically strengthened by ion exchange and as an alkali aluminosilicate glass, the reference fails to disclose the claimed degree of ion exchange [0052-0054].
Koch discloses the glass substrate as strengthened by ion-exchange wherein the glass is an aluminosilicate [0008 & 0106].  Although the reference does not specifically disclose the degree of ion exchange, the reference does disclose that by controlling the surface compressive stress and the compressive depth of layer, the strengthened glass can have greater strain-to-failure than non-strengthened glass [0111].  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to control 
Regarding claim 6, Gollier discloses the haze as less than 40% [0027].
Regarding claim 8, Gollier fails to disclose the claimed luminous reflectance.
Koch discloses the article has a total reflectance of about 6% or less [0093].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the display glass of Gollier to have the total reflectance of Koch, which is considered to render obvious the claimed luminous reflectance range, as a known reflectance suitable for cover glass; see Koch [0002& 0093].
Regarding claims 13 and 14, Gollier fails to disclose the antireflective layer as comprising the claimed high- and low- refractive index layers.
Koch discloses optical film (antireflection film) as comprising at least one low refractive index and one high refractive index alternately laminated wherein the low refractive index layer has refractive index of 1.6 and the high refractive index layer has one of 1.8 to 2.2 and the film comprises 3 layers, see Fig. 2 and [0139 & 0142].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the antireflective layer of Gollier to comprise the film of Koch as a known optical film suitable for reducing reflectivity; see Koch [0131 & 0186].
Claim 16 defines the product by how the product was made, the leach-out layer is formed by immersing the glass surface in a hydrogen fluoride solution.  Thus claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the 
Regarding claim 19, Gollier discloses the glass as soda lime glass or as aluminosilicate glass [0058].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2012/0218640) in view of Koch et al. (US 2014/0335335) and Amin et al. (US 2009/0197048) as applied to claim 1 above, and further in view of Walker et al. (US 2007/0286994).
	Gollier in view of Koch and Amin discloses the cover glass of claim 1 comprising a glass substrate with an antireflection film.  
None of the references, however, disclose the antireflection film as a laminate comprising one or more layers containing niobium and one or more layers containing silicon.
	Walker discloses antireflective films used in a variety of information display articles such as PDAs, LCD-TV’s, cell phones and touch screens wherein the film is suitable for glass substrates [0071 & 0087].  Additionally, the reference discloses the film includes a low refractive index layer, a high refractive index layer such as niobium oxide, a silica low refractive index layer and a fluorine containing low refractive index layer [0027].  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide cover glass of Gollier with the antireflective film of Walker as a known anti-reflective film suitable for glass substrates wherein the film is durable, exhibits low haze and is easy to clean; see Walker [0006, 0007 & 0024].
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2012/0218640) in view of Koch et al. (US 2014/0335335) and Amin et al. (US 2009/0197048) as applied to claim 1 above, and further in view of Yaoita et al. (US 2007/0279750).
	Gollier in view of Koch and Amin discloses the cover glass of claim 1 comprising a glass substrate with an antireflection film.  
	None of the references, however, disclose the antireflection film has the claimed thickness.
	Yaoita disclose a substrate with an antireflection film having high visible light transmittance, low reflectance and high film resistivity, and having no cracking even when subjected to heat treatment, see abstract.  The reference further discloses the antireflection layer as comprising a high refractive index layer and a low refractive index layer, see abstract.  The high refractive index layer has a thickness of 5 to 160 nm in order to achieve a high antireflection effect while at the same preventing/reducing cracking and warpage [0039].  The low refractive index layer has a thickness from 5 to 220 nm in order to achieve a higher antireflection effect while also preventing/reducing cracking and warpage [0100].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover glass of Gollier with the antireflection film of Yaoita (including with a thickness of 10 to 380 nm, which overlaps the claimed range), in order to provide a film with high visible light transmittance, low reflectance and high film resistivity, having no cracking even when subjected to heat treatment, and having reduced cracking and warpage; see MPEP 2144.05 I.  Note that given the surface of .  
Claims 1-6, 8-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0335335) in view of Guilfoyle et al. (US 2011/0267698) and Amin et al. (US 2009/0197048).
Regarding claims 1, 9-11, 17, 18 and 20, Koch discloses articles for display cover glass applications having scratch-resistance and retained optical properties wherein the article includes an optical film structure and exhibits 85% or more average light transmittance over the visible spectrum [0002].  The optical film structure may include one or more layers that impart scratch resistance to the article while also providing anti-reflection properties [0129].  The reference further discloses the article exhibits a substantially flat transmittance (or reflectance spectra) that is substantially constant over the visible spectrum [0007].  The article may also exhibit a color in the colorimetry (L, a*, b*) system such that the transmittance or reflectance coordinates distance from a reference point is less than about 2 [0007].  The reference point may be the origin (0,0) or the color coordinates a*=0, b*=0 [0007].  Given the reference discloses the distance between the points and a reference point as less than 2, the reference is considered to disclose an article satisfying expression (1) of claim 1. Additionally, the reference discloses the glass as soda lime glass or as aluminosilicate glass [0097].


	Guilfoyle discloses a glass article including an anti-glare surface wherein the glass surface is roughened to include topographical features such as projections, protrusions, depressions, pits, trenches, fissures and crevices, which is considered to disclose a glass substrate having a convex and concave shape formed on at least one of the surfaces, see abstract, Fig. 1 and [0073].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Koch to include the topographical features of Guilfoyle in order to provide anti-glare properties to the glass article.
Neither reference, however, discloses the claimed leach-out layer.  Additionally, the references fail to disclose an antifouling film disposed on the antireflection film wherein the contact angle of water is 90° or larger.
Amin discloses a glass article comprising an anti-reflective coating applied to the surface of a chemically strengthened glass wherein the chemically strengthened glass is acid treated prior to the placement of the antireflective coating and wherein the glass has an exterior amphiphobic coating such that wetting of the surface by water and oils is minimized, see abstract & [0014].  The reference further discloses that a glass strengthened by ion-exchange has a surface that is rich in K ions, which limits the active surface sites and inhibits bonding a subsequently applied amphiphobic coating, see abstract and [0065].  The acid treatment prior to application of the amphiphobic coating enhances adhesion of the amphiphobic coating to the glass and improves both the wettability and the wipability of the glass [0073].  The acid treatment removes ions that 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the display glass of Koch to have the amphiphobic coating of Amin in order to minimize fingerprints and allow for ease of fingerprint removal.  Additionally, it would have been obvious to one of ordinary skill in the art to acid treat the surface of Koch (form a leach-out layer of 50 nm or less) in order to enhance adhesion of the amphiphobic coating to the glass surface; see Gollier [0106] & Amin [0065, 0073 & 0074].
Regarding the degree of ion exchange, Koch discloses the glass substrate as strengthened by ion-exchange wherein the glass is an aluminosilicate [0008 & 0106].  Although the reference does not specifically disclose the degree of ion exchange, the reference does disclose that by controlling the surface compressive stress and the compressive depth of layer, the strengthened glass can have greater strain-to-failure than non-strengthened glass [0111].  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to control the degree of ion exchange in Gollier in order to achieve the desired strain-to-failure of the strengthened glass.
	Regarding claim 2, given Koch discloses the distance from a reference point is less than about 2, the greatest difference between a maximum point and a minimum point for the a* and b* coordinates can be 4 [0007].  For example a point on the surface 
	Regarding claim 3, Guilfoyle discloses the roughened surface as including topographical features such as fissures and crevices, which correspond to cracks, wherein the features have a largest feature of from about 1 micrometer to about 50 micrometers [0074]. 
	Regarding claims 4 and 5, Koch discloses the glass substrate as strengthened by ion-exchange wherein the glass is an aluminosilicate [0008 & 0106].  Although the reference does not specifically disclose the degree of ion exchange, the reference does disclose that by controlling the surface compressive stress and the compressive depth of layer, the strengthened glass can have greater strain-to-failure than non-strengthened glass [0111].  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to control the degree of ion exchange in order to achieve the desired strain-to-failure of the strengthened glass.
	Regarding claim 6, Guilfoyle discloses the glass sheet has haze values of less than about 30% [0082].  It would have been obvious to one of ordinary skill in the art for the cover glass of Koch to have a haze of less than 30% as a known value suitable for 
	Regarding claim 8, Koch discloses the article has a total reflectance of about 6% or less, which is considered to render obvious the claimed luminous reflectance range [0093].
	Regarding claims 13 and 14, Koch discloses optical film (antireflection film) as comprising at least one low refractive index and one high refractive index alternately laminated wherein the low refractive index layer has refractive index of 1.6 and the high refractive index layer has one of 1.8 to 2.2 and the film comprises 3 layers, see Fig. 2 and [0139 & 0142].
Claim 16 defines the product by how the product was made, the leach-out layer is formed by immersing the glass surface in a hydrogen fluoride solution.  Thus claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure with a leach-out layer.  The references suggest such a product.
Regarding claim 19, Koch discloses the glass as soda lime glass or as aluminosilicate glass [0097].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0335335) in view of Guilfoyle et al. (US 2011/0267698) and Amin et al. (US 2009/0197048) as applied to claim 1 above, and further in view of Walker et al. (US 2007/0286994).
Koch in view of Guilfoyle and Amin discloses the cover glass of claim 1 comprising a glass substrate with an antireflection film.  
None of the references, however, disclose the antireflection film as a laminate comprising one or more layers containing niobium and one or more layers containing silicon.
	Walker discloses antireflective films used in a variety of information display articles such as PDAs, LCD-TV’s, cell phones and touch screens wherein the film is suitable for glass substrates [0071 & 0087].  Additionally, the reference discloses the film includes a low refractive index layer, a high refractive index layer such as niobium oxide, a silica low refractive index layer and a fluorine containing low refractive index layer [0027].  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide cover glass of Koch with the antireflective film of Walker as a known anti-reflective film suitable for glass substrates wherein the film is durable, exhibits low haze and is easy to clean; see Walker [0006, 0007 & 0024].
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0335335) in view of Guilfoyle et al. (US 2011/0267698) and Amin et al. (US 2009/0197048)  as applied to claim 1 above, and further in view of Yaoita et al. (US 2007/0279750).
	Koch in view of Guilfoyle and Amin discloses the cover glass of claim 1 comprising a glass substrate with an antireflection film.  
	None of the references, however, disclose the antireflection film has the claimed thickness.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover glass of Koch with the antireflection film of Yaoita (including with a thickness of 10 to 380 nm, which overlaps the claimed range), in order to provide a film with high visible light transmittance, low reflectance and high film resistivity, having no cracking even when subjected to heat treatment, and having reduced cracking and warpage; see MPEP 2144.05 I.  
Response to Declaration
The declaration under 37 CFR 1.132 filed February 14, 2020 is insufficient to overcome the rejections under 35 U.S.C. 112(a) as set forth in the last Office action because:  the data presented does not show support in the specification for the claim limitation requiring a leach-out layer having a thickness of greater than 0 nm and 5 nm or less in the claimed cover glass.
The declaration submitted by Inventor Fujii presents data that a cover glass having a leach-out layer can in fact satisfy the expression (1) in claim 1. Examiner 
As such, while it may be possible for a glass to satisfy the claimed expression while having a leach-out layer, the specification does not provide support for a cover glass containing a leach-out layer.
Response to Arguments
Applicant's arguments filed February 14, 2020 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 103 over Gollier in view of Koch and Amin (and Walker or Yaoita), Applicant argues that it would not have been obvious to acid treat the surface of Gollier’s glass substrate to enhance adhesion of an amphiphobic coating to the surface, and that the acid treatment would form a leach-out layer.  According to Applicant, Amin does not disclose or suggest that the acid treatment enhances adhesion of an antireflection film to the glass.  Additionally, Applicant argues that if Gollier’s glass substrate is modified to perform Amin’s acid treatment, an amphiphobic coating would be directly formed on Gollier’s substrate.  Applicant further 
As discussed above and previously, Amin discloses a glass article with an anti-reflective coating applied to the surface of a strengthened glass wherein the glass is treated prior to the placement of the coating and wherein the glass has an exterior amphiphobic coating, see abstract and [0014 & 0075].  Specifically, the reference discloses that after removal of the ions, one ion removed side is coated with an amphiphobic coating or it can be coated with an anti-reflective coating followed by an amphiphobic coating [0075].  As such, the cited reference discloses the amphiphobic coating on the antireflective coating.
Applicant further argues that Amin does not disclose or suggest performing an acid treatment so that the thickness of the leach-out layer is 0-5 nm or less.  While Applicant is correct that the reference does not disclose the removal of a portion, the reference does disclose an acid treatment of 50 nm or less, see above discussion.  As such, the reference is considered to disclose a leach-out layer thickness that overlaps the claimed range.  Note that Applicant has not claimed forming a leach-out layer and then partially removing it, but instead a final product with a leach-out layer thickness, which the references disclose.  Even if the processing steps were claimed, for purposes 
Lastly, Applicant argues that even if a leach-out layer is formed by Amin’s acid treatment, the attached declaration shows unexpected results obtained by decreasing the thickness of the leach-out layer to 5 nm or less.
In order to establish criticality, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, see MPEP 716.02(c)(II). Applicant must show the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage, see MPEP 716.02(a). Further, any assertion of unexpected results must be compared with the closest prior art, see MPEP 716.02(e). 
In response to Applicant’s argument that the declaration shows unexpected results for the claimed ranges, Examiner notes that Applicant’s arguments are not commensurate in scope with the claims. Applicant’s examples are directed to a glass with a specific frosting treatment, haze, leach-out layer removal, low-reflection film and degree of ion exchange.  None of these features are present in the current claims. Additionally, in order to establish criticality (unexpected results over a claimed range), Applicant should compare a sufficient number of tests both inside and outside the claimed range, which Applicant has not done; see MPEP 716.02(d) II. Tables 1 and 2 in Applicant’s specification do not compare the thickness of the remaining leach-out layer.  As such, it is unclear whether or not a leach-out layer with a thickness of greater than 0 
Further, evidence of unexpected results must also compare the claimed invention with the closest prior art; see MPEP 716.02(e) III. Applicant has not provided any comparison of the claimed invention to the disclosed cover glass.  Given the results are not commensurate in scope with the claims, the lack of comparisons both inside and outside the claimed range, and the lack of comparison between the closest prior art, Applicant has not established criticality of the claimed range. 
For the above reasons, the rejections under 35 U.S.C. 103 over Gollier in view of Koch and Amin (and Walker or Yaoita) are respectfully maintained.
Regarding the rejections under 35 U.S.C. 103 over Koch in view of Guilfoyle and Amin (and Walker or Yaoita), Applicant argues that Amin describes performing an acid treatment to enhance adhesion of an amphiphobic coating, and it does not disclose or suggest that the acid treatment enhances adhesion of an antireflection film to the glass.  According to Applicant, if Koch’s substrate were modified by the teachings of Amin, then an amphiphobic coating would be directly formed on the substrate.  As such, Applicant concludes that it would not have been obvious to form a cover glass including a glass substrate having a leach-out layer on its surface and an antireflection film disposed on the layer.  Examiner respectfully disagrees.
As discussed above and previously, Amin discloses a glass article with an anti-reflective coating applied to the surface of a strengthened glass wherein the glass is treated prior to the placement of the coating and wherein the glass has an exterior 
Additionally, Applicant argues that the acid treatment of Amin would not form a leach-out layer that is deficient in sodium ion or aluminum ion.  Further, Applicant argues that the data in the attached declaration show unexpected advantages obtained by reducing the thickness of a leach-out layer to 5 nm or less.  For the reasons previously discussed, however, Applicant’s arguments are not persuasive.  
Specifically, Amin discloses that a glass strengthened by ion-exchange has a surface that is rich in K ions, which limits the active surface sites and inhibits bonding a subsequently applied amphiphobic coating, see abstract and [0065].  The acid treatment prior to application of the amphiphobic coating enhances adhesion of the amphiphobic coating to the glass and improves both the wettability and the wipability of the glass [0073].  The acid treatment removes ions that have been chemically exchanged into the glass to a selected depth, typically in the range of 50 nm or less, which corresponds to the claimed leach-out layer [0074].  After removal of the ions, one ion removed side is coated with an amphiphobic coating or it can be coated with an anti-reflective coating followed by an amphiphobic coating [0075].  Additionally, Applicant’s arguments regarding unexpected results are not persuasive given the data is not commensurate in scope with the claims, does not provide sufficient data inside and outside the claimed range, and does not compare the claimed invention to the closest prior art, see above discussion.
As such, the rejections under 35 U.S.C. 103 over Koch in view of Guilfoyle and Amin (and Walker or Yaoita) are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.